Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 17, 2021 was received. Claims 1 and 15 amended. Claims 2, 4 and 11-14 were canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued February 18, 2021. 

Claim Objections
Claim 7 is objected to because of the following informalities: Applicant is suggested to change the unit of the temperature from “□” to “ºC”, which was present in previous version of the claim set. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Niskanen (KR20160033057A, using machine translation), Qian (US20160276148) and Sano (US20130252437) on claims 1, 3, 5-8, 10-11 and 14-15 are withdrawn, because the claims have either been amended or canceled. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Niskanen (KR20160033057A, using machine translation), Qian (US20160276148) and Sano (US20130252437) as applied to claims 1, 3, 5-8, 10-11 and 14-15 above, and further in view of Jang (US20140363985), on claim 9 is withdrawn, because the claim has been amended. 

Claims 1, 3, 5-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Tang (Dependence of wet etch rate on deposition, annealing conditions and etchants for PEVCVD silicon nitride film), Niskanen (KR20160033057A, using machine translation), Qian (US20160276148) and Sano (US20130252437). 

It is noted that the support of the new limitation “the silicon nitride film has a silicon-nitrogen/silicon-hydrogen area ratio (Si-N/ Si-H) of 90 to 143 or 333 to 400 is based on varies data points throughout the specification, including 133 and 333 from a Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Kim in view of Tang does not explicitly teach to then excite a second plasma while injecting a second reaction gas. However, Niskanen teaches a method of forming a silicon nitride film using PEALD (abstract, paragraph 0007). Niskanen teaches a second plasma with second reaction gas is generated after a first plasma with first plasma gas with hydrogen species, wherein the second reaction gas is nitrogen gas In re Robentson, 49 USPQ2d 1949(1999). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second plasma with nitrogen gas as suggested by Niskanen in the method of forming a silicon nitride film with PEALD as disclosed by Kim in view of Tang because Niskanen teaches the second nitrogen plasma leads to densification of the deposited SiN and improvement of the film properties (paragraph 0227). 
	Kim in view of Tang and Niksanen does not explicitly teach the injecting the second reaction gas at flow amount ranging from 1000 to 100000sccm. However, Qian teaches a method of depositing silicon nitride film by atomic layer deposition (abstract, paragraph 0014) and disclose the flow rate of the nitrogen reactant gas (paragraphs 0068-0069) is at the range of 0.1 slm to 20slm (100 sccm to 20000sccm), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 
	Kim in view of Niskanen and Qian does not explicitly teach the first reaction gas ratio. However, Sano teaches a method of forming a silicon nitride thin film by performing cycles of supplying a source gas and cycles of supplying plasma exiting reaction gas (abstract, paragraphs 0004 and 0070). Sano discloses the flow ratio of the ammonia gas and nitrogen gas is adjusted to for desired nit riding capability and modifying capability of the reaction gas (paragraph 0117), with the ammonia being the nitriding gas to supplying nitriding capability (paragraph 0051 and 0101) and nitrogen as inert gas to reduce the internal oxygen concentration and preventing the oxidation in the electrodes (modifying capability which is also impurity-removing capability) (paragraph 0058 and 0113). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized the flow ratio of hydrogenation gas (associated with nitriding capability) and nitrogen gas (associated with modifying capability) in the method of forming a silicon nitride thin film as disclosed by Kim in view of Kiskanen and Qian to yield the desired nitriding capability and modifying capability of the reaction gas. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 3, Kim teaches the hydrogenation gas is ammonia (page 10 fourth paragraph, page 12 example 2 sixth paragraph).
Regarding claim 5, Niskanen teaches the second reaction gas is nitrogen gas (paragraphs 0015-0017, 0073, claim 1).
Regarding claim 6, Niskanen teaches the first plasma is excited a 150QW to 250W, and the second plasma is excited as 150W to 300W, which are inside of the claimed ranges (paragraphs 0019-0020).
Regarding claim 7, Kim teaches the substrate temperature is 100 to 600ºC (page 5 third paragraph), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 8, Kim teaches the silicon precursor is formula 2 
    PNG
    media_image1.png
    93
    231
    media_image1.png
    Greyscale
, with R1 to R7 indecently of each other hydrogen, C1 to C4 alkyl or C2 –C4 alkenyl (page 3 last paragraph to page 4 sixth paragraph), which reads on the chemical formula 2 of the instant claim. 

Regarding claim 15, Niskanen teaches the silicon nitride has a step coverage of at least 80% (paragraphs 0010, 0011 and 0207). In addition, However, it is the position of the examiner that property of the silicon nitride thin film has a step coverage of 80% of more is inherent, given that the method and material (PEALD of silicon nitride film, adsorbing an organic silicon precursor on a substrate, first plasma with hydrogen containing gas, second plasma with nitrogen gas) disclosed by Kim in view of Niskanen and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150142591A, using machine translation) in view of Tang (Dependence of wet etch rate on deposition, annealing conditions and etchants for PEVCVD silicon nitride film), Niskanen (KR20160033057A, using machine translation), Qian (US20160276148) and Sano (US20130252437) as applied to claims 1, 3, 5-8, 10 and 15 above, and further in view of Jang (US20140363985).
Regarding claim 9, Kim in view Tang of Niskanen teaches all limitation of this claim, except the structure of the organic silicon precursor of the instant claim. However, Jang teaches an amino-silyl amine compound that is used a silicon containing precursor 
    PNG
    media_image2.png
    145
    195
    media_image2.png
    Greyscale
is used as a silicon precursor for depositing silicon nitride film using PEALD (paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bis-Dimethylaminomethylsilyl Trimethylsilyl Amine as a silicon precursor as suggested by Jang in the method of forming a silicon nitride film by PEALD as disclosed by Kim in view of Niskane because Jang teaches such compound has a thermal stability and high volatility, and being maintained in a liquid state at room temperature and under pressure where handling is easy; it also has low activation energy to thereby have excellent reactivity, and doe s not produce non-volatile by-product to be capable of easily forming a silicon containing thin fil having high purity (paragraphs 0002 and 0021-0022).

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Sano does not teach the ratio of nitrogen gas and hydrogenation as result effective variable. 
Kim does not teach the newly added limitations..

As discussed above, Sano discloses the flow ratio of the ammonia gas and nitrogen gas is adjusted to for desired nitriding capability and modifying capability of the reaction gas (paragraph 0117), with the ammonia being the nitriding gas to supplying nitriding capability (paragraph 0051 and 0101) and nitrogen as inert gas to reduce the internal oxygen concentration and preventing the oxidation in the electrodes (modifying capability which is also impurity-removing capability) (paragraph 0058 and 0113). Thus, one ordinary skill in the art would have been able to adjusting the ratio and amount of the two gases in according to which capability they are more focus on in light of Sano’s teachings. Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized the flow ratio of hydrogenation gas (associated with nitriding capability) and nitrogen gas (associated with modifying capability) in the method of forming a silicon nitride thin film as disclosed by Kim in view of Kiskanen and Qian to yield the desired nitriding capability and modifying capability of the reaction gas. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
As discussed above, Kim teaches the newly added limitations. Nevertheless, the new limitations are further addressed by Tang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/NGA LEUNG V LAW/Examiner, Art Unit 1717